Case 1:19-cv-20052-FAM Document 24 Entered on FLSD Docket 04/03/2019 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  YESICA PERAZA,

                 Plaintiff,
                                                         Case No. 1:19-cv-20052-FAM
         v.

  PORTFOLIO RECOVERY ASSOCIATES, LLC,
  POLLACK & ROSEN P.A.,
  JOSEPH F. ROSEN, ESQ.,
  DAVID MICHEAL KAMINSKI, ESQ.,
  and MELANIE WASEMAN, ESQ.

                 Defendants.

                                          /

                        MOTION TO APPEAR PRO HAC VICE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rule 4(b) of the Special Rules Governing the Admission and

  Practice of Attorneys of the United States District Court for the Southern District of Florida, the

  undersigned respectfully moves for the admission pro hac vice of Ethan G. Ostroff of the law firm of

  Troutman Sanders LLP, 222 Central Park Avenue, Suite 2000, Virginia Beach, VA 23462, 757-687-

  7500 for purposes of appearance as co-counsel on behalf of Defendant Portfolio Recovery

  Associates, LLC (“PRA”) in the above-styled case only, and pursuant to Rule 2B of the CM/ECF

  Administrative Procedures, to permit Ethan G. Ostroff to receive electronic filings in this case, and

  in support thereof states as follows:

         1.      Ethan G. Ostroff is not admitted to practice in the Southern District of Florida and is a

  member in good standing of the Virginia State Bar, No. 71610 and the following Courts: United

  States District Court of Virginia, Eastern and Western Districts; United States Bankruptcy Court of
Case 1:19-cv-20052-FAM Document 24 Entered on FLSD Docket 04/03/2019 Page 2 of 7



  Virginia, Eastern and Western Districts; the Supreme Court of Virginia; Second Circuit Court of

  Appeals; Third Circuit Court of Appeals; Fourth Circuit Court of Appeals; Eleventh Circuit Court of

  Appeals; United States District Court of Michigan, Eastern and Western Districts; United States

  Bankruptcy Court of Michigan, Eastern and Western Districts; United States District Court for the

  District of Colorado; United States District Court of Wisconsin, Eastern and Western Districts;

  United States District Court of Illinois, Northern and Southern Districts; United States District Court

  of Texas, Eastern, Western, Northern and Southern Districts; and, the United States District Court of

  Indiana, Southern and Northern Districts; United States District Court of New York, Western

  District; United States District Court of Ohio, Northern District; and, United States District Court of

  Tennessee, Western District.

         2.      Movant, John S. Gibbs, III, Esquire, of the law firm of Troutman Sanders, LLP, 600

  Peachtree Street, Suite 3000, Atlanta, Georgia, 30308, is a member in good standing of the Florida

  Bar and the United States District Court for the Southern District of Florida and is authorized to file

  through the Court’s electronic filing system. Movant consents to be designated as a member of the

  Bar of this Court with whom the Court and opposing counsel may readily communicate regarding the

  conduct of the case, upon whom filings shall be served, who shall be required to electronically file

  and serve all documents and things that may be filed and served electronically, who shall be

  responsible for filing and serving documents in compliance with the CM/ECF Administrative

  Procedures, and who will fulfill all the duties required of local counsel as set forth in Local Rule

  4(b)(3). See also Section 2B of the CM/ECF Administrative Procedures.

         3.     In accordance with the local rules of this Court, Ethan G. Ostroff has made payment of

  this Court’s $75 admission fee. His certification in accordance with Rule 4(b) is attached hereto.


                                                    2
Case 1:19-cv-20052-FAM Document 24 Entered on FLSD Docket 04/03/2019 Page 3 of 7



         4.     Ethan G. Ostroff, by and through designated counsel and pursuant to Section 2B

  CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

  Filings to Ethan Ostroff at email address: ethan.ostroff@troutman.com; fslecfintake@troutman.com.

        WHEREFORE, John S. Gibbs, III, moves this Court to enter an Order allowing Ethan G.

 Ostroff to appear before this Court on behalf of Defendant PRA for all purposes relating to the

 proceedings in the above-styled matter and directing the Clerk to provide notice of electronic filings

 to Ethan G. Ostroff.



                        CONSENT TO LOCAL COUNSEL DESIGNATION

         Movant, John S. Gibbs, III, Esquire, of the law firm of Troutman Sanders, LLP, 600

  Peachtree Street, Suite 3000, Atlanta, Georgia, 30308, consents to be designated as a member of the

  Bar of this Court with whom the Court and opposing counsel may readily communicate regarding the

  conduct of the case, upon whom filings shall be served, who shall be required to electronically file

  and serve all documents and things that may be filed and served electronically, who shall be

  responsible for filing and serving documents in compliance with the CM/ECF Administrative

  Procedures, and who will fulfill all the duties required of local counsel as set forth in Local Rule

  4(b)(3). See also Section 2B of the CM/ECF Administrative Procedures. Movant’s contact

  information as follows: John S. Gibbs, III, Esquire, Troutman Sanders, LLP, 600 Peachtree Street,

  Suite 3000, Atlanta, GA 30308, (404) 885-3093, evan.gibbs@troutman.com.

  Dated: April 2, 2019                                  By: /s/ John S. Gibbs III
                                                             John S. Gibbs III
                                                             Florida Bar No. 91102




                                                   3
Case 1:19-cv-20052-FAM Document 24 Entered on FLSD Docket 04/03/2019 Page 4 of 7



                        CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant has

  conferred with all parties or non-parties who may be affected by the relief sought in this motion in a

  good faith effort to provide notice of the request for admission pro hac vice of Ethan G. Ostroff on

  behalf of Defendant PRA. To date, counsel for all parties or non-parties have consented to an Order

  being entered to allow Ethan G. Ostroff to appear before this Court on behalf of Defendant PRA.



  Date: April 2, 2019

                                                 Respectfully submitted,

                                                 PORTFOLIO RECOVERY ASSOCIATES,
                                                 LLC

                                                By: /s/ John S. Gibbs III
                                                       John S. Gibbs III
                                                       Florida Bar No. 91102
                                                       TROUTMAN SANDERS LLP
                                                       600 Peachtree Street, Suite 3000
                                                       Atlanta, Georgia 30308
                                                       Telephone: (404) 885-3093
                                                       Facsimile: (404) 885-3900
                                                       E-mail: evan.gibbs@troutman.com
                                                       Counsel for Portfolio Recovery Associates, LLC




                                                    4
Case 1:19-cv-20052-FAM Document 24 Entered on FLSD Docket 04/03/2019 Page 5 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

 YESICA PERAZA,

                Plaintiff,
                                                      Case No. 1:19-cv-20052-FAM
        v.

 PORTFOLIO RECOVERY ASSOCIATES, LLC,
 POLLACK & ROSEN P.A.,
 JOSEPH F. ROSEN, ESQ.,
 DAVID MICHEAL KAMINSKI, ESQ.,
 and MELANIE WASEMAN, ESQ.

                Defendants.

                                       /

                             CERTIFICATION OF ETHAN G. OSTROFF

        Ethan G. Ostroff, Esquire, pursuant to Rule 4(b) of the Special Rules Governing the

 Admission and Practice of Attorneys, hereby certifies that (1) I have studied the Local Rules of the

 United States District Court for the Southern District of Florida; and (2) I am a member in good

 standing of the Virginia State Bar, No. 71610, as well as the following Courts: the Supreme Court of

 Virginia; United States District Court of Virginia, Eastern and Western Districts; United States

 Bankruptcy Court of Virginia, Eastern and Western Districts; Second Circuit Court of Appeals; Third

 Circuit Court of Appeals; Fourth Circuit Court of Appeals; Eleventh Circuit Court of Appeals;

 United States District Court of Michigan, Eastern and Western Districts; United States Bankruptcy

 Court of Michigan, Eastern and Western Districts; United States District Court for the District of

 Colorado; United States District Court of Wisconsin, Eastern and Western Districts; United States

 District Court of Illinois, Northern and Southern Districts; United States District Court of Texas,

                                                  5
Case 1:19-cv-20052-FAM Document 24 Entered on FLSD Docket 04/03/2019 Page 6 of 7



 Eastern, Western, Northern and Southern Districts; United States District Court of Indiana, Southern

 and Northern Districts; United States District Court of New York, Western District; United States

 District Court of Ohio, Northern District; and, United States District Court of Tennessee, Western

 District.

         I hereby designate local counsel as John S. Gibbs, III, Esquire, of Troutman Sanders, LLP, 600

 Peachtree Street, Suite 3000, Atlanta, GA 30308, (404) 885-3093, evan.gibbs@troutman.com a

 member of the Bar of this Court with whom the Court and opposing counsel may readily

 communicate regarding the conduct of the case, upon whom filings shall be served, who shall be

 required to electronically file and serve all documents and things that may be filed and served

 electronically, who shall be responsible for filing and serving documents in compliance with the

 CM/ECF Administrative Procedures, and who will fulfill all the duties required of local counsel as set

 forth in Local Rule 4(b)(3). See also Section 2B of the CM/ECF Administrative Procedures. John S.

 Gibbs’, III, contact information as follows: John S. Gibbs, III, Esquire, Troutman Sanders, LLP, 600

 Peachtree Street, Suite 3000, Atlanta, GA 30308, (404) 885-3093, evan.gibbs@troutman.com.




                                                        /s/ Ethan G. Ostroff
                                                             Ethan G. Ostroff




                                                  6
Case 1:19-cv-20052-FAM Document 24 Entered on FLSD Docket 04/03/2019 Page 7 of 7



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 2, 2019 a true and correct copy of the foregoing Motion to
 Appear Pro Hac Vice, Consent to Designation and Request to Electronically Receive Notices of
 Electronic Filings was served with the Clerk of the Court using the CM/ECF system, which will send
 notification of such filing to the following CM/ECF participants:


                      Counsel for Pollack & Rosen, P.A., Joseph F. Rosen,
                       David Micheal Kaminski, and Melanie Waseman
                                  Matthew Anthony Tornincasa
                                   SHENDELL & POLLOCK PL
                                2700 N. Military Trail, Suite 150
                                     Boca Raton, FL 33431

        I HEREBY FURTHER CERTIFY that on April 2, 2019 a true and correct copy of the
 foregoing Motion to Appear Pro Hac Vice, Consent to Designation and Request to Electronically
 Receive Notices of Electronic Filings was served with the Clerk of the Court using the CM/ECF
 system, and sent via U.S. Mail, postage prepaid, to the following:

                                        Pro Se Plaintiff
                                         Yesica Peraza
                                       7950 NW 11 Street
                                    Pembroke Pines, FL 33024




                                                     /s/ John S. Gibbs III
                                                     John S. Gibbs III
                                                     Florida Bar No. 91102
                                                     Counsel for Portfolio Recovery Associates LLC




                                                 7
  38185296
